DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 01/14/2022 with respect to independent claims 1, 10, 15, and 21 regarding the new amendments to independent claims 1, 10, 15, and 21 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 9 – 11, 14 – 17, 20 – 22, and 24 - 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al US Patent No. 10,334,191 in view of Mlinar et al US Publication No. 2017/0324917 and further in view of Fan US Publication No. 2014/0320718.

Regarding claim 1 Yang et al discloses of Fig. 1 – 6, of applicant’s a pixel (column 3, line 19 – 24 a pixel in an array of pixels of imager 100), comprising: an array of a plurality of photodiodes, the array of photodiodes which includes a plurality of rows of photodiodes and a plurality of columns of photodiodes, the plurality of photodiodes which includes a set of first photodiodes that has a first surface and at least one second photodiode that has a second (column 3, line 19 – 24 a pixel 110 in an array of pixels of imager 100 Fig. 1, where column 4, line 5 – 19 PD 214 and PD 216 have different photodiode areas such that imager 100 has an array of a plurality of photodiodes 110, the array of photodiodes 110 which includes a plurality of rows of photodiodes 110 and a plurality of columns of photodiodes 110 and the plurality of photodiodes 110 includes 

Yang et al discloses a method of operating an imager array layout with different sized photodiodes but does not expressively disclose the plurality of photodiodes which includes a set of first photodiodes that has a first surface area and at least one second photodiode that has a second surface area that is smaller than the first surface area, the first photodiodes which are arranged to be symmetric with respect to the at least one second photodiode, wherein the first surface area of the set of first photodiodes is arranged symmetrically around the second surface area of the at least one second photodiode along at least a first axis of symmetry and a second axis of symmetry; a floating diffusion node selectively coupled to receive image charge from the first set of photodiodes; output circuitry that is electrically coupled to the floating diffusion node; and a switch that is selectively, operably closed to electrically couple the floating diffusion node to the at least one second photodiode; and one or more dual floating diffusion (DFD) switches to electrically couple the set of first photodiodes to low conversion gain circuitry, wherein the pixel is in a high conversion gain state when the one or more DFD switches are open, wherein the pixel is in a low conversion gain state when the one or more DFD switches are closed, and wherein the low conversion gain circuitry is coupled between the set of first photodiodes and the floating diffusion node;

Mlinar et al teaches an imager array layout with photodiodes with large and small light collecting region areas. Mlinar et al teaches of Fig. 1 – 4, of applicant’s the plurality 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Yang et al in a manner similar to Mlinar et al. Doing so would result improving Yang et al invention in a similar way as Mlinar et al – namely the ability to provide an imager array layout with photodiodes with large and small light collecting region areas, in Mlinar et al invention, to the method of operating an imager array layout with different sized photodiodes in Yang et al invention;

The combination of Yang et al in view of Mlinar et al teaches a method of operating an imager array layout with different sized photodiodes where the imager array layout with photodiodes with large and small light collecting region areas but do not expressively teach a floating diffusion node selectively coupled to receive image charge from the first set of photodiodes; output circuitry that is electrically coupled to the floating diffusion node; and a switch that is selectively, operably closed to electrically couple the floating diffusion node to the at least one second photodiode; and one or more dual floating diffusion (DFD) switches to electrically couple the set of first photodiodes to low conversion gain circuitry, wherein the pixel is in a high conversion gain state when the one or more DFD switches are open, wherein the pixel is in a low conversion gain state when the one or more DFD switches are closed, and wherein the low conversion gain circuitry is coupled between the set of first photodiodes and the floating diffusion node;



Fan further teaches of applicant’s and one or more dual floating diffusion (DFD) switches to electrically couple the set of first photodiodes to low conversion gain circuitry, wherein the pixel is in a high conversion gain state when the one or more DFD switches are open, wherein the pixel is in a low conversion gain state when the one or 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Yang et al in a manner similar to Fan. Doing so would result improving Yang et al invention in a similar way as Fan – namely the ability to provide a method of changing pixel gain adjustment gates having capacitors to obtain low and high conversion gain states, in Fan invention, to the method of operating an imager with a small photodiodes in Yang et al invention.

Regarding claim 2 of the combination of Yang et al in view of Mlinar et al further in view of Fan, Yang et al further discloses of applicant’s wherein the plurality of rows includes at least three rows, and the plurality of columns includes at least three columns (Fig. 1, the plurality of rows R1 – R3 includes at least three rows, and the plurality of columns C1 – C3 includes at least three columns in Fig. 1).

Regarding claim 3 of the combination of Yang et al in view of Mlinar et al further in view of Fan, Yang et al further discloses of applicant’s further comprising: reset circuitry that includes a reset switch, the reset switch which is selectively, operably closed to electrically couple a reset node to each of the first photodiodes in the set of first photodiodes and the at least one second photodiode, the reset node which sweeps the image charge photogenerated from each of the first photodiodes in the set of first photodiodes and the at least one second photodiode (column 4, line 29 – 49  reset transistor 228 is coupled to the floating diffusion FD 222 to reset the pixel cell 210 (e.g., discharge or charge the first and second photodiodes SPD 216 and LPD 216, and the 

Regarding claim 9 of the combination of Yang et al in view of Mlinar et al further in view of Fan, Yang et al further discloses of applicant’s wherein the output circuitry includes an output amplifier to generate an output signal, the output amplifier which is selectively, electrically coupled to each of the first photodiodes in the set of first photodiodes and to the second photodiode (column 4, line 29 – 49, Fig. 2, the output amp circuitry 224 includes an output amplifier 224 with a gate to generate an output signal to row select transistor 226, the output amplifier 224 which is selectively, electrically coupled to each of the first photodiodes 216 in the set of first photodiodes and to the second photodiode 214).

Regarding claim 10, claim 10 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where the combination of Yang et al in view of Mlinar et al further in view of Fan further teaches the additional claim limitation of applicant's a method for generating an output signal based on light incident on a pixel (column 4, line 15 – 25 first and second photodiodes SPD 214 and LPD 216 are 

Regarding claim 11 of applicant’s further comprising: selectively closing a reset switch to electrically couple a reset node to each of the first photodiodes in the set of 

Regarding claim 14 of applicant’s wherein the output circuitry includes an output amplifier to generate the output signal, wherein said receiving, at the output circuitry, the image charge photogenerated by each of the first photodiodes in the set of first photodiodes and by the second photodiode further comprises receiving the image charge at the output amplifier. Claim 14 is rejected for the reasons found in rejected claims 9 and 10 above.

Regarding claim 15, claim 15 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where of the combination of Yang et al in view of Mlinar et al further in view of Fan, Yang et al further teaches the additional claim limitation of applicant's a high dynamic range imaging system (column 3, line 10 – 14 HDR imaging), comprising: control circuitry which is electrically coupled to the array of pixels to control operation of the array of pixels (column 3, line 51 – 56 control circuitry 108 which is electrically coupled to the array of pixels to control operation of the array of pixels 102); and readout circuitry which is electrically coupled to the array of pixels to receive output signals from the array of pixels, the readout circuitry which converts the received output signals to image data (column 3, line 37 – 41 readout circuitry 104 which is electrically coupled to the array of pixels 102 to receive output signals from the 

Regarding claim 16 of applicant’s wherein the plurality of rows for each pixel in the array of pixels includes at least three rows, and the plurality of columns for each pixel in the array of pixels includes at least three columns. Claim 16 is rejected for the reasons found in rejected claims 2 and 15 above.

Regarding claim 17 of applicant’s wherein each pixel in the array of pixels further comprises: reset circuitry that includes a reset switch, the reset switch which is selectively, operably closed to electrically couple a reset node to each of the first photodiodes in the set of first photodiodes and the second photodiode, the reset node which sweeps the image charge from each of the first photodiodes in the set of first photodiodes and the second photodiode. Claim 17 is rejected for the reasons found in rejected claims 3 and 15 above.

Regarding claim 20 of applicant’s wherein the output circuitry for each pixel in the array of pixels includes an output transfer gate, the output transfer gate which is selectively, electrically coupled to each of the first photodiodes in the set of first photodiodes and to the second photodiode. Claim 20 is rejected for the reasons found in rejected claims 9 and 15 above.

Regarding claim 21, claim 21 is rejected for being fully encompassed by the 

Regarding claim 22 of applicant’s further comprising: selectively closing a reset switch to electrically couple a reset node to each of the first photodiodes in the set of first photodiodes and the at least one second photodiode, and when the reset switch is selectively closed, sweeping the image charge from each of the first photodiodes in the set of first photodiodes and the at least one second photodiode to the reset node. Claim 22 is rejected for the reasons found in rejected claims 11 and 21 above.

Regarding claim 24 of applicant’s wherein the output circuitry includes an output amplifier to generate the output signal, wherein said receiving, at the output circuitry, the image charge photogenerated by each of the first photodiodes in the set of first photodiodes and by the second photodiode further comprises receiving the image charge at the output amplifier. Claim 24 is rejected for the reasons found in rejected claims 14 and 21 above.

Regarding claim 25 of the combination of Yang et al in view of Mlinar et al further in view of Fan, Mlinar et al further teaches of applicant’s wherein the set of first photodiodes includes at least eight photodiodes included in the plurality of photodiodes arranged symmetrically around the at least one second photodiode (paragraph 0031 of imager array 20 with pixels 22, (paragraph 0056) the nested sub-pixels 450 are illustrated as having a 3 by 3 array of square image pixels. The eight square sub-pixels 404 on the periphery of nested sub-pixels 450 may be considered an outer sub-pixel 

Regarding claim 26 of the combination of Yang et al in view of Mlinar et al further in view of Fan, Mlinar et al further teaches wherein the plurality of photodiodes have at least one of a common shape or a common size (paragraph 0031 of imager array 20 with pixels 22, (paragraph 0056) the nested sub-pixels 450 are illustrated as having a 3 by 3 array of square image pixels that are equally sized such that the plurality of photodiodes 450 have at least one of a common square shape or a common equal size).

Regarding claim 27 of the combination of Yang et al in view of Mlinar et al further in view of Fan, Mlinar et al further teaches wherein the first axis of symmetry is orthogonal to the second axis of symmetry (Fig. 4, the first x axis of symmetry is orthogonal to the second y axis of symmetry of nested sub-pixels 450).

Regarding claim 28 of the combination of Yang et al in view of Mlinar et al further in view of Fan, Mlinar et al further teaches wherein the first set of photodiodes includes at least two diagonal photodiodes, each disposed between the first axis of symmetry and the second axis of symmetry (Fig. 4, the first set of photodiodes 404 includes at least two diagonal photodiodes, each disposed between the first x axis of symmetry and the second y axis of symmetry of nested sub-pixels 450).

Claims 4, 5, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al US Patent No. 10,334,191 in view of Mlinar et al US Publication No. 2017/0324917 further in view of Fan US Publication No. 2014/0320718 as applied to claim 1 above, and further in view of Mao et al US Publication No. 2017/0347047.

Regarding claim 4 the combination of Yang et al in view of Mlinar et al further in view of Fan teaches a method of operating an imager array layout with photodiodes with large and small light collecting region areas but do not expressively teach further comprising: a capacitor that is electrically coupled to the at least one second photodiode;

Mao teaches an imager with a lateral overflow integrating capacitor connected to a small photodiode. Mao teaches of Fig. 1 – 14, of applicant’s further comprising: a capacitor that is electrically coupled to the at least one second photodiode (paragraph 0044 the pixel circuitry includes one large photosensitive element PD1-3 and one small photosensitive element PD4 that is coupled to the capacitor C where (paragraph 00028) C is a lateral overflow integrating capacitor (LOFIC) such that C is a capacitor that is electrically coupled to the at least one second small photodiode PD4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Yang et al in a manner similar to Mao et al. Doing so would result improving Yang et al invention in a similar way as Mao et al – namely the ability to provide a lateral overflow integrating capacitor connected to a small photodiode, in Mao 

Regarding claim 5 of the combination of Yang et al in view of Mlinar et al further in view of Fan and further in view of Mao et al, Mao et al further teaches of applicant’s wherein the lateral overflow integration capacitor is selected from the group consisting of a metal-to-metal capacitor (paragraph 0033 Capacitor C is a metal-to-metal capacitor MOS capacitor), a large in metal capacitor, and a metal stacked capacitor.

Regarding claim 12 the combination of Yang et al in view of Mlinar et al further in view of Fan and further in view of Mao et al further teaches of applicant’s further comprising: collecting at least some of the image charge photogenerated by light incident on the at least one second photodiode using a lateral overflow integration capacitor that is electrically coupled to the at least one second photodiode (Yang et al in column 4, line 15 – 25 first and second photodiodes SPD 214 and LPD 216 are coupled to photogenerate image charge in response to incident light. The smaller first photodiode SPD 214 can be used to sense bright or high intensity light conditions and Mao et al in paragraph 0033 Capacitor C is a metal-to-metal capacitor MOS capacitor and (paragraph 0045) during signal integration, a bloomed charge from the small photosensitive element PD4 is stored by capacitor C that is coupled to the DFD transistor and the overflow node).

Regarding claim 18 of applicant’s wherein each pixel in the array of pixels further .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696